DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US Pat. 4,794,155).
Considering Claims 28 and 29:  Woo et al. teaches a method for making a polyaryl ether polymer (Title) comprising reacting a monomer of the formula 
    PNG
    media_image1.png
    35
    142
    media_image1.png
    Greyscale
, where Ar is an aryl moiety having 6 to 18 carbon atoms, preferably a phenyl group, and X is preferably a sulfonyl group (2:36-3:6) with a monomer of the formula 
    PNG
    media_image2.png
    35
    92
    media_image2.png
    Greyscale
, where Y is preferably hydrogen and Ar is preferably biphenyl (2:39-62; 3:7-13, Example 4) in the presence of base catalyst in an amount of 0.01to 0.5 mole percent of the monomer (3:667-4:15).  Woo et al. also teaches an alternative comprising homopolymerizing a monomer of the formula 
    PNG
    media_image3.png
    47
    152
    media_image3.png
    Greyscale
, where Ar1 is preferably phenyl and Y is hydrogen (2:25-3:13, Example 1).  The polymer has the formula 
    PNG
    media_image4.png
    21
    150
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    32
    123
    media_image5.png
    Greyscale
(2:25-53).  Woo et al. teaches the polymers as having a weight average molecular weight of 4,000 to 30,000 (4:55-68).
	Woo et al. is silent towards the amount of halogen in the reaction mixture.  However, Woo et al. teaches that a problem with the prior art is the presence of halide compounds in the final product (1:33-44), and teaches a process that does not include the intentional introduction of halide reactants.  It would have been obvious to a person having ordinary skill in the art to have used a purified reaction mixture with a minimum of halogen impurities, and the motivation to do so would have been, to minimize the amount of hard to remove halide salts in the reaction product (1:33-44).  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held unobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.).  See MPEP § 2144.04.
The instant claims are a product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.  
Considering Claim 30:  Woo et al. teaches a film of the product (Example 5), which would be capable of being used in one of the claimed electronic devices.
Considering Claim 35:  Woo et al. teaches a polymer of the formula 
    PNG
    media_image5.png
    32
    123
    media_image5.png
    Greyscale
, which has end units of A2 and H (2:25-53).  Thus more than 97% of the terminal groups having the claimed structure.

Allowable Subject Matter
Claims 16-27 and 31-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the claimed process using the claimed narrow range of base concentration recited in claim 16.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See MPEP § 2144.05.  
The closest prior art of record is Woo et al. (US Pat. 4,794,155).  Woo et al. teaches a method for making a polyaryl ether polymer (Title) comprising reacting a monomer of the formula 
    PNG
    media_image1.png
    35
    142
    media_image1.png
    Greyscale
, where Ar is an aryl moiety having 6 to 18 carbon atoms, preferably a phenyl group, and X is preferably a sulfonyl group (2:36-3:6) with a monomer of the formula 
    PNG
    media_image2.png
    35
    92
    media_image2.png
    Greyscale
, where Y is preferably hydrogen and Ar is preferably biphenyl (2:39-62; 3:7-13, Example 4) in the presence of base catalyst in an amount of 0.01to 0.5 mole percent of the monomer (3:667-4:15).  Woo et al. also teaches an alternative comprising homopolymerizing a monomer of the formula 
    PNG
    media_image3.png
    47
    152
    media_image3.png
    Greyscale
, where Ar1 is preferably phenyl and Y is hydrogen (2:25-3:13, Example 1).  Woo et al. teaches the required components as being the one or two monomers, the catalyst, and an optional solvent (1:50-2:3; 4:21-37).
As the applicant persuasively argues (pg. 11-13) there overlap between the newly claimed range and the range of Woo et al. is only 2 percent of the range of Woo et al., making the instant case analogous to the species-genus circumstances.  There is no suggestion in the art to select the specific portion of the range of Woo et al. currently claimed, and as such the process is non-obvious over Woo et al.  

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that Woo et al. does not recognize that the amount halogen is important for reducing undesirable interference with metal components of an electronic device, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Woo et al. is silent towards the amount of halogen in the reaction mixture.  However, Woo et al. teaches that a problem with the prior art is the presence of halide compounds in the final product (1:33-44), and teaches a process that does not include the intentional introduction of halide reactants.  It would have been obvious to a person having ordinary skill in the art to have used a purified reaction mixture with a minimum of halogen impurities, and the motivation to do so would have been, to minimize the amount of hard to remove halide salts in the reaction product (1:33-44).  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held unobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.).  See MPEP § 2144.04.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.  
Woo et al. teaches a method for making a polyaryl ether polymer (Title) comprising reacting a monomer of the formula 
    PNG
    media_image1.png
    35
    142
    media_image1.png
    Greyscale
, where Ar is an aryl moiety having 6 to 18 carbon atoms, preferably a phenyl group, and X is preferably a sulfonyl group (2:36-3:6) with a monomer of the formula 
    PNG
    media_image2.png
    35
    92
    media_image2.png
    Greyscale
, where Y is preferably hydrogen and Ar is preferably biphenyl (2:39-62; 3:7-13, Example 4) in the presence of base catalyst in an amount of 0.01to 0.5 mole percent of the monomer (3:667-4:15).  Woo et al. also teaches an alternative comprising homopolymerizing a monomer of the formula 
    PNG
    media_image3.png
    47
    152
    media_image3.png
    Greyscale
, where Ar1 is preferably phenyl and Y is hydrogen (2:25-3:13, Example 1).  The polymer has the formula 
    PNG
    media_image4.png
    21
    150
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    32
    123
    media_image5.png
    Greyscale
(2:25-53).  Woo et al. teaches the polymers as having a weight average molecular weight of 4,000 to 30,000 (4:55-68), which overlaps the claimed range with sufficient specificity.
	The applicant argues that the embodiments using the carbonate catalyst have a lower viscosity than other examples.  However, a person having ordinary skill in the art has not established that the carbonate examples don’t have the claimed molecular weight, or that a person having ordinary skill in the art would not expect the claimed molecular weight to be obtainable with the carbonate catalyst.
	C)  The applicant’s argument that Woo et al. does not teach the claimed electronic devices is not persuasive.  The instant claims do not require a electronic device, but rather a component of an electronic device.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767